 14-61357-JDP Doc#: 638 Filed: 12/19/18 Entered: 12/19/18 15:28:38 Page 1 of 2



Joseph V. Womack
Waller & Womack, P.C.
Suite 805 US Bank Building
303 North Broadway
Billings, MT 59101
Telephone: (406) 252-7200
Fax: (406) 252-4266
Email: jwomack@jvwlaw.com
Attorney No. 2641

Attorney for Trustee

                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF MONTANA

  In Re:                                            Case No. 14-61357-7
  SCHNEIDER, JOHN HENRY


           Debtor(s)



              REPORT TO COURT RE ORDER FROM US DISTRICT COURT


        COMES NOW, Joseph V. Womack, Trustee, and hereby provides the Court with the

following report:

        On December 17, 2018, the United States District Court entered an order approving the

distribution of the awarded restitution directly to the claimants through the District Court Clerk’s

office. A copy of the order is attached as Exhibit A. Trustee has received $35,650.00 of criminal

restitution, which is being held in a fee-exempt trust account pending order from the District Court.

Pursuant to that order and this Court’s order at Doc#: 630, Trustee will pay the $35,650.00 to the

District Court Clerk for distribution. Once the check to the Clerk has cleared Trustee’s account, he

will prepare and submit the proposed final distribution to the UST for review and filing. All further




Report to Court re USDC Order                                                              Page 1 of 2
 14-61357-JDP Doc#: 638 Filed: 12/19/18 Entered: 12/19/18 15:28:38 Page 2 of 2



criminal restitution payments will be paid directly to the claimants by the District Court per the

District Court’s and this Court’s order.

        DATED this 19th day of December, 2018.



                                                               WALLER & WOMACK, P.C.



                                                               By: /s/ Joseph V. Womack
                                                                       Joseph V. Womack
                                                                       Ch. 7 Bankruptcy Trustee


                                  CERTIFICATE OF SERVICE

         I, the undersigned, certify under penalty of perjury that on December 19, 2018, or as soon
as possible thereafter, a copy of the foregoing was served electronically by the Court’s ECF notice
to all persons/entities requesting special notice or otherwise entitled to the same and that in addition
service by mailing a true and correct copy, first class mail, postage prepaid, was made to the
following persons/entities who are not ECF registered users:

Debtor:
John Schneider
543 Camino de Orchidia
Encinitas, CA 92024

Interested Parties:
Creditor Mailing Matrix


                                                               By: /s/ Lynsey Ross          .
                                                                       Lynsey Ross
                                                                       Paralegal to Trustee




Report to Court re USDC Order                                                                Page 2 of 2
